DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,564,700 to Kanamori et al. teaches an image processing apparatus that includes a single-chip color image capture element that has a color mosaic filter 201 and a patterned polarizer 202 in which a number of polarizer units, having polarization transmission planes defining at least three different angles, are provided for multiple pixels of the same color (G) in the color mosaic filter 201. This apparatus includes not only a color and polarization obtaining section 101 including such a single-chip color image capture element but also a polarization information processing section 103 for approximating, as a sinusoidal function, a relation between the intensities of light rays that have been transmitted through the polarizer units for the G pixels and the angles of the polarization transmission planes of the polarizer units and a color mosaic interpolation section 102 for generating a color intensity image by performing a color intensity interpolation and getting a color intensity that cannot be obtained at a pixel of interest.
US 10,481,313 to Honda et al. teaches an image capturing apparatus that includes a polarizing filter of a slit type in which polarization characteristics are improved is realized. A polarizing unit (10) of an image capturing apparatus (100) includes a first polarizer layer (120a) .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid-state imaging device comprising:
a circuit layer provided on a surface facing a surface of the semiconductor substrate on which the incident light is made incident, the circuit layer including a polarization pixel circuit that performs signal processing on the polarization signal obtained by the polarization pixels, wherein 
a blank area that separates the plurality of polarization pixels from each other is provided over an entire circumference of the plurality of polarization pixels.

Regarding claim(s) 2-16, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an electronic apparatus comprising: 
a circuit layer provided on a surface facing a surface of the semiconductor substrate on which the incident light is made incident, the circuit layer including a polarization pixel circuit that performs signal processing on the polarization signal obtained by the polarization pixels, and 
a blank area that separates the plurality of polarization pixels from each other is provided over an entire circumference of the plurality of polarization pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                     



/TWYLER L HASKINS/               Supervisory Patent Examiner, Art Unit 2698